          Case 4:19-cr-40017-TSH Document 69 Filed 10/10/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )
                                                       )      Docket No. 4:19-cr-40017
DEANA MARTIN                                           )
TATIANA FRIDKES,                                       )
                                                       )
                       Defendants                      )
                                                       )

            JOINT MEMORANDUM PURSUANT TO LOCAL RULE 116.5(b)

       The United States of America and the defendants Deana Martin and Tatiana Fridkes

(“Defendants”) through their respective counsel, hereby submit this joint memorandum

addressing Local Rule 116.5(b).1

I.     Local Rule 116.5(b)(1)

       The United States produced automatic discovery pursuant to Fed. R. Crim. P. 16 and

Rules 116.1(c) and 116.2 of the Local Rules of the United States District Court for the District of

Massachusetts. As of this date, there are no pending discovery requests.

II.    Local Rule 116.5(b)(2)

       The United States will provide discovery in response to any future request(s) according to

the local rules and pursuant to the Federal Criminal Rules of Criminal Procedure, including any

supplemental discovery if any additional materials are obtained. However, at this time, the

United States does not expect to produce additional discovery, with the exception of discovery

that falls within the scope of Local Rule 116.2(b)(2) (discovery that is provided not later than 21



1 The Court has scheduled the October 17, 2019 hearing in this matter as a Final Status
Conference, but the parties believe that it would be more fruitful to treat this as a further Interim
Status Conference, and so have structured this report under L.R. 116.5(b) rather than L.R.
116.5(c).
          Case 4:19-cr-40017-TSH Document 69 Filed 10/10/19 Page 2 of 4



days before the trial date), and discovery pursuant to 18 U.S.C. § 3500 (Jencks statements).

III.   Local Rule 116.5(b)(3)

       The parties do not, at this time, anticipate any discovery requests.

IV.    Local Rule 116.5(b)(4)

       At this time, the parties are not seeking any protective orders to prevent the disclosure or

dissemination of sensitive information concerning victims, witnesses, defendants, or law

enforcement sources or techniques. The parties reserve the right to seek such orders in the

future, should the need arise.

V.     Local Rule 116.5(b)(5)

       The parties agree that, given the volume of discovery provided to date, the Defendants

need additional time to review such discovery date before determining whether to file motions

pursuant to Fed. R. Crim. P. 12(b). The parties anticipate that the Defendants will be

prepared to address whether they will be filing any motions pursuant to Fed. R. Crim. P.

12(b) at the Final Status Conference.

VI.    Local Rule 116.5(b)(6)

       The Court has ordered that the United States shall provide expert disclosures 45 days

prior to trial and that the Defendant will produce expert disclosures 21 days prior to trial.

VII.   Local Rule 116.5(b)(7)

       Neither Defendant intends to present a defense of insanity, public authority, or alibi.

VIII. Local Rule 116.5(b)(8)

       The parties agree that the periods from May 21, 2019 through June 25, 2019, from June

25, 2019 through August 5, 2019, from August 5 through September 13, 2019, and from

September 13 through October 17, 2019 were properly excluded, and that there are zero days of
          Case 4:19-cr-40017-TSH Document 69 Filed 10/10/19 Page 3 of 4



non-excludable time under the Speedy Trial Act. The parties further agree that the time period

between October 17, 2019 and the Final Status cCnference should be excluded because this time

will be used for purposes to include the review of discovery by the defense, discussion of any

outstanding discovery issues by the parties, and assessment by the defense of possible pretrial

motions. Therefore, the parties request that this Court find that the ends of justice served by

excluding the period of this continuance outweigh the best interest of the public and the

defendant in a speedy trial, pursuant to 18 U.S.C. ' 3161(h)(7)(A).

IX.    Local Rule 116.5(b)(9)

       The parties have not engaged in plea discussions. The United States expects that trial in

this matter would last approximately ten days.

IX.    Local Rule 116.5(b)(9)

       The parties request that a Final Status Conference date be established in November 2019.
          Case 4:19-cr-40017-TSH Document 69 Filed 10/10/19 Page 4 of 4



Respectfully submitted,


TATIANA FRIDKES                                       ANDREW E. LELLING
                                                      UNITED STATES ATTORNEY

By:    /s/ John Calcagni    (by WFA)                  By:/s/ William F. Abely
       JOHN L. CALCAGNI                               WILLIAM F. ABELY
       One Custom House Street                        Assistant U.S. Attorney
       Suite 300                                      U.S. Attorney’s Office
       Providence, RI 02903                           One Courthouse Way, Ste. 9200
       jc@calcagnilaw.com                             Boston, Massachusetts 02210
                                                      William.abely@usdoj.gov

DEANA MARTIN


By:    /s/ R. Bradford Bailey (by WFA)
       R. BRADFORD BAILEY
       44 School Street, Suite 1000B
       Boston, MA 02108
       brad@bradbaileylaw.com




Date: October 10, 2019




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ William F. Abely
                                              WILLIAM F. ABELY
                                              Assistant U.S. Attorney
Date: October 10, 2019
